Citation Nr: 1411403	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  04-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome and plica syndrome, status post arthroscopic excision of plica.

2.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for arthritis of the right knee, claimed as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

The Veteran testified at an RO formal hearing in October 2004 and at a video-conference hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Veteran's claims were remanded by the Board on four previous occasions, in March 2008, July 2010, January 2012, and October 2012.  


FINDINGS OF FACT

1.  The Veteran does not have left knee arthritis.  

2.  The Veteran does not have right knee arthritis.  

3.  For the appeal period prior to May 25, 2000, the Veteran's right knee disability is productive of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

4.  For the remainder of the appeal period, the Veteran's right knee disability is not productive of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

5.  The Veteran's right knee disability is not manifested by ankylosis; by recurrent subluxation or lateral instability; nor by impairment of the tibia and fibula. 

6.  Right knee flexion has not been limited to 60 degrees and right knee extension has not been limited to 5 degrees, even considering any additional limitation of motion from pain and repetitive motion.  

7.  The Veteran's right knee disability is manifested by painful and limited, albeit noncompensable, flexion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for right knee arthritis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  For the appeal period prior to May 25, 2000, the criteria for a 20 percent rating, but no higher, for right knee disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2013). 

4.  The criteria for a rating in excess of 10 percent for the remainder of the appeal period have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

The notification obligation was accomplished by way of letters from the RO to the Veteran dated in October 2003 and May 2008.  The claim was readjudicated most recently in a February 2013 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal. 

The Veteran has been afforded hearings before a Veterans Law Judge (VLJ) and a Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the VLJ and DRO asked questions directed at identifying any pertinent evidence not currently associated with the claims file, and the Veteran volunteered his symptoms since service.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records.  The evidence of record also contains reports of VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the VA examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  

As noted above, this case was previously before the Board on several occasions, most recently in October 2012.  In the October 2012 remand, the Board instructed that the Veteran's address be obtained and that the Veteran undergo a VA examination.  Additionally, the Veteran was to be asked to complete releases to allow the VA to request private treatment records.  This was accomplished.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Left and Right Knee Arthritis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2013).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Evidence indicating the Veteran has knee arthritis includes the testimony to that effect given in a deposition by Dr. M. Sedrish of Gulf Coast Rheumatology Assoc. in September 2000, in what appears to be a civil suit by the Veteran against a non-VA hospital.  

The evidence against the conclusion the Veteran has knee arthritis includes a December 2004 MRI, January 2013 X-rays, and the opinion of a VA examiner following his examination of the Veteran and review of the claims file.  The rationale for the conclusion that the Veteran did not have arthritis was his review of the claims file, clinical interview with physical examination of the Veteran, as well as the training and 34 years of experience of the examiner.  

The Board finds that the statement by Dr. Sedrish diagnosing arthritis is of limited probative value because there is no indication that the diagnosis was based on diagnostic imaging results.  

The Board finds that the January 2013 VA examiner's conclusion is more probative than the private physician's statement because the January 2013 VA examination opinion was based on diagnostic imaging in 2004 and 2013.  Given the above, the Board gives more evidentiary weight to the medical opinion provided by the January 2013 VA examiner who, after a review of the record on appeal and a discussion of the relevant treatment records, opined that that the Veteran did not have a diagnosis of arthritis.

As to the Veteran's report of statements to him by another physician, Dr. Hontas that the Veteran had arthritis, as revealed during arthroscopic surgery, the Board does not consider this assertion probative, since it is inconsistent with the contemporaneous evidence as reflected in the treatment records from Dr. Hontas.   Those records reflect that Dr. Hontas diagnosed right medial patellofemoral joint pain, but made no diagnosis of arthritis.  

As for the Veteran's statements attributing arthritis of the left and right knees to his period of service, or to a service-connected disability, he is not competent to render a diagnosis, given the medical complexity involved with respect to the claimed disabilities.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As the most probative evidence reflects an absence of arthritis, a basis to award service connection has not been presented.  

Right Knee Disability

Criteria & Analysis

A January 1987 rating decision granted service connection for a right knee disability, and assigned a 10 percent disability rating, effective May 17, 1986.  A September 1997 rating decision continued a 10 percent disability rating for right knee disability under Diagnostic Code 5299-5257, effective July 19, 1992.  The disability was characterized as patellofemoral syndrome and plica syndrome.  Regarding this diagnostic code, when an unlisted condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the body part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27.  Diagnostic Code 5257 provides for evaluating "Knee, other impairment of: Recurrent subluxation or lateral instability:" and when this is slight, a 10 percent rating is assigned.  A 20 percent is assigned when moderate, and a 30 percent when severe.   

In any event, the Veteran did not file a notice of disagreement with the September 1997 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

The Veteran filed an increased rating claim in July 2000, and apart from a 100 percent convalescent rating for the period from May 25, 2000 to June 30, 2000, the Veteran's 10 percent schedular rating has remained in effect.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In addition to Diagnostic Code 5257, mentioned above, other Diagnostic Codes relating to the knee include Diagnostic Code 5258, which provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2013).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees.  A10 percent rating is assigned for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively). 

Private treatment records from Slidell Memorial Hospital and Medical Center dated in April 2000 reflect that the Veteran was seen in the emergency room for sudden severe right knee pain.  

An April 2000 letter from Dr. Hontas reflects that MRI findings revealed degenerative changes of the medial meniscus with pain and swelling in the knee, as well as a plica formation.  

Treatment records dated in April 2000 reflect that the Veteran complained of right knee locking, soreness, and swelling.  

Private treatment records from Slidell Memorial Hospital dated on May 25, 2000 reflect that the Veteran underwent right knee arthroscopy and excision of plica.  In May 2000, extension was to zero degrees and flexion was to 97 degrees.  In June 2000, extension was to zero degrees and flexion was to 124 degrees.  There was no indication that the Veteran had pain on motion.  

The Veteran underwent a VA examination in October 2000.  He complained of constant pain and stiffness with fatigability and lack of endurance, for which he was on multiple medications.  He denied a history of dislocation, subluxation, or inflammatory arthritis.  

Upon physical examination, flexion was to 140 degrees and extension was full.  There was no evidence of ligamentous instability or meniscal problems.  The Veteran had pain on full motion flexion.  There was no evidence of edema, fusion instability, weakness, redness, heat, or abnormal movement.  There was no ankylosis.  The examiner diagnosed patellofemoral syndrome as well as plaques syndrome, status-post plaque removal. 

Private treatment records dated in December 2002 reflect that the Veteran had full right knee range of motion.  There was no edema, crepitus, or erythema.  

The Veteran underwent another VA examination in December 2004.  Upon physical examination, the Veteran had a normal gait and could bear full weight on the right lower extremity.  The right knee was stable.  McMurray and drawer sign were negative.  Flexion was to 140 degrees actively, passively, repetitively and against resistance.  Range of motion was not limited by pain, weakness, fatigue, or lack of endurance on repetition.  The Veteran had no crepitance.  MRI findings revealed no abnormalities in the articular cartilage.  

At the October 2007 Board hearing, the Veteran testified that he had knee instability.  

The Veteran underwent another VA examination in January 2013.  He reported knee pain, especially with running and going up and down stairs.  He stated that there was stiffness, weakness, swelling once a month, and giving away twice a week without locking.  He reported that flare-ups were dull pain, six to seven out of ten, occurring every day, lasting 90 minutes.  He stated that he could not stand for longer than 15 to 20 minutes, walk more than 10 to 15 minutes, or kneel/squat for 15 seconds during flare-ups.  

Upon physical examination, flexion was to 125 degrees with objective evidence of painful motion beginning at 115 degrees.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 125 degrees and there was no limitation of extension.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss or functional impairment was less movement than normal and pain on movement.  Anterior, posterior, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not, and never had, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran never had any meniscal conditions, surgical procedures for a meniscal condition, a meniscus condition, a meniscectomy, or a total knee joint replacement.  The examiner diagnosed right knee patellofemoral pain syndrome with plica.  The examiner noted that the right knee condition impacted the Veteran's ability to work because he could not stand for greater than 15 to 20 minutes, walk for greater than 10 to 15 minutes, or kneel/squat for 15 seconds.  The examiner noted that this was mild functional limitation and the Veteran was able to do sedentary work.  

The Board finds that a 20 percent disability rating is warranted under DC 5258 for the appeal period prior to May 25, 2000.  As noted above, prior to May 25, 2000, the Veteran's right knee disability complaints included locking, pain and effusion into the joint.  However, there was no evidence of this for the remainder of the appeal period.  

There is no evidence that the right knee disability is productive of ankylosis.  For example, the October 2000 VA examiner noted that there was no right knee ankylosis.  Thus, DC 5256 is not applicable throughout the entire period on appeal.  

Moreover, the Board finds that an increased rating for limitation of flexion or extension is not warranted.  Flexion has not been shown to be to less than 115 degrees including as limited by pain.  Extension has been full.  Thus, even upon consideration of functional loss due to pain, weakness, excess fatigability, or incoordination, as flexion and extension of the right knee have not been limited to anywhere near 30 degrees or less and 15 degrees or more, respectively, 20 percent evaluations, or higher, are not warranted under Diagnostic Codes 5260 and 5261.  

With regard to Diagnostic Code 5257, the Board finds that the Veteran does not have recurrent subluxation or lateral instability.  In this regard, while the Veteran has complained of knee instability, he, as a layperson is not competent to diagnose internal instability or subluxation.  The Board emphasizes that he is competent to report that his knee feels unstable or gives way.  However, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Furthermore, the medical evidence shows that the Veteran's right knee is without instability or subluxation.  For example, the January 2013 VA examiner noted that anterior, posterior, and medial-lateral instability tests were normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  Thus, there has been no subluxation/instability, and DC 5257 is not applicable.  

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence of removal of semilunar cartilage that is symptomatic; malunion or nonunion of the tibia and fibula; or genu recurvatum, therefore Diagnostic Codes 5259, 5262, and 5263 are not applicable.

In sum, the Board is awarding a 20 percent rating for the period prior to May 25, 2000, with continuance of the 10 percent rating previously assigned by the RO for the remainder of the appeal period.  

Scars

Finally, the Board has considered a separate rating for the Veteran's right knee scars, but as they are not painful, unstable, or with a total area greater than 39 square centimeters (6 square inches), a separate rating under DCs 7802, 7804, 7805, and 7806 is not warranted.

Extraschedular Consideration and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran's disability rating for his right knee has fully considered his complaints such as pain and limitation of motion.  Further, there is no showing that the right knee disability is particularly unique so as to warrant referral for an extraschedular rating.  As such, the Board concludes that the Veteran's schedular rating is adequate to rate the distinct manifestations of the Veteran's right knee disability.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless when the Board makes an adequate finding that Thun step two is not satisfied).  Although the Veteran has gone to the emergency room for his right knee disability, and had a surgical procedure accomplished, that occurred only once during this 14 year appeal period.  As to employment, the January 2013 VA examiner stated that there was only mild functional limitation.  Therefore, the Veteran's right knee disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  To date, the Veteran has not reported that he is unable to obtain or retain employment due to his right knee disability.  As such, a TDIU is not on appeal.





ORDER

Service connection for left knee arthritis is denied.  

Service connection for right knee arthritis is denied.  

Subject to the law and regulations governing the payment of VA monetary benefits, for the appeal period prior to May 25, 2000, an evaluation of 20 percent, but no higher, for right knee disability is granted. 

For the appeal period since July 1, 2000, a rating in excess of 10 percent for a right knee disability is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


